718 S.E.2d 631 (2011)
STATE
v.
Levon TODD.
No. 349P11-1.
Supreme Court of North Carolina.
November 9, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
Levon Todd, Badin, for Todd, Levon.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 18th of August 2011 by Defendant-Appellant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."